Title: To Alexander Hamilton from James McHenry, 7 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 7th August 1799
          
          I enclose you a letter from Captain Cornelius Lyman dated Presque Isle 16th July ulto. requesting instructions respecting the ration to be issued to the Troops.
          You will be pleased to give the necessary orders respecting the object of this Letter.
          With great respect, I have the honor to be Sir, Your obedient Servant 
          
            James McHenry
          
          Major General Alexander Hamilton
        